
	
		I
		111th CONGRESS
		1st Session
		H. R. 3535
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2009
			Mrs. McCarthy of New
			 York (for herself, Mrs.
			 Lowey, and Mr. Cummings)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to reduce the
		  amount of Federal highway funding available to States that do not enact a law
		  prohibiting an individual from sending or receiving text messages while
		  operating a motor vehicle.
	
	
		1.Short titleThis Act may be cited as the
			 Avoiding Life-Endangering and Reckless
			 Texting by Drivers Act of 2009 or the ALERT Drivers Act.
		2.FindingsCongress finds that—
			(1)cell phones and
			 other electronic devices are not only instrumentalities and channels of
			 interstate commerce, but products of interstate commerce;
			(2)for those reasons,
			 regulation of the use of cellular telephones or other electronic devices to
			 send text messages is covered by the power of Congress to regulate interstate
			 commerce as enumerated in article I, section 8 of the Constitution;
			(3)additionally, the
			 Supreme Court held in South Dakota v. Dole, 483 U.S. 203 (June 23, 1987), that
			 Congress may condition Federal highway funding on State compliance with certain
			 conditions;
			(4)people in the
			 United States are using cellular telephones and other personal electronic
			 devices to send text messages or emails, more commonly known as
			 texting, with increasing frequency;
			(5)according to the
			 New York Times, more than 110,000,000,000 text messages were sent in the United
			 States during the month of December 2008 alone, a tenfold increase in just 3
			 years;
			(6)texting and
			 portable email are valuable to consumers, businesses, and private individuals
			 throughout the United States, but those services also create an extreme risk
			 when used by individuals operating motor vehicles;
			(7)a
			 2008 study by Nationwide Insurance found that 20 percent of drivers in the
			 United States send text messages while operating motor vehicles;
			(8)according to a
			 study by Car and Driver Magazine, texting while driving is more dangerous than
			 driving while intoxicated;
			(9)a
			 recent study by the Virginia Tech Transportation Institute found operators of
			 motor vehicles who sent text messages while driving had a collision risk that
			 was 23 times greater while texting as compared to the risk when the operators
			 were not texting;
			(10)another study by
			 the University of Utah found that college students using a driving simulator
			 were 8 times more likely to have an accident while texting;
			(11)after a serious
			 accident occurred on the Boston public trolley system in May 2009, the trolley
			 operator was found to have been texting his girlfriend at the time of the
			 accident;
			(12)the problem of
			 texting while driving has been recognized across the country;
			(13)as of the date of
			 enactment of this Act, 14 States and the District of Columbia ban all drivers
			 from texting while operating motor vehicles, and 11 other states have a
			 modified ban on texting while driving;
			(14)the risks created
			 by texting while driving are increasing nationwide as the use of texting
			 increases nationwide;
			(15)it is necessary,
			 therefore, for Congress to act to protect the safety of all people in the
			 United States on highways and roads in the United States; and
			(16)Federal
			 legislation to address the problem of texting while driving is necessary to
			 ensure minimum standards of protection across the country, in the same manner
			 as the national minimum drinking age provides a uniform standard of
			 protection.
			3.Operation of
			 motor vehicles while texting
			(a)In
			 generalChapter 1 of title 23, United States Code, is amended by
			 adding at the end the following:
				
					167.Operation of
				motor vehicles while texting
						(a)DefinitionsIn
				this section:
							(1)Hand-held mobile
				telephone
								(A)In
				generalThe term hand-held mobile telephone means a
				mobile telephone or other portable electronic communication device with which a
				user engages in a call or writes, sends, or reads a text message using at least
				1 hand.
								(B)ExclusionThe
				term hand-held mobile telephone does not include a
				vehicle-integrated, voice-activated device.
								(2)Motor
				vehicleThe term motor vehicle has the meaning given
				the term in section 154(a).
							(3)Text
				messageThe term text message includes a text-based
				message, instant message, electronic message, and email.
							(4)Writing;
				sending; readingThe terms writing,
				sending, and reading, with respect to a text message,
				mean the manual entry, sending, or retrieval of a text message, respectively,
				to communicate with any person or device.
							(b)Withholding of
				apportionments for noncompliance
							(1)In
				generalOn October 1 of the second fiscal year beginning after
				the date of promulgation of the regulations under subsection (d), and annually
				thereafter, the Secretary shall withhold 25 percent of the amount required to
				be apportioned to any State under each of paragraphs (1), (3), and (4) of
				section 104(b) for the fiscal year if the Secretary determines that the State
				does not meet the requirement under paragraph (2) as of that date.
							(2)RequirementA
				State shall meet the requirement under this paragraph if the State has enacted
				and is enforcing a law that—
								(A)except in the
				event of an emergency, prohibits an operator of a moving motor vehicle from
				writing, sending, or reading a text message using a hand-held mobile telephone;
				and
								(B)requires, upon
				conviction of a violation of that prohibition, the imposition of penalties in
				accordance with the requirements for minimum penalties described in the
				regulations promulgated under subsection (d).
								(c)Recovery of
				funds withheldAll funds withheld under this section from
				apportionment to a State for 1 or more fiscal years shall be available for
				apportionment to the State immediately upon a determination by the Secretary
				that the State meets the requirement under paragraph (2).
						(d)RegulationsNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall promulgate regulations to carry out this section, including requirements
				for minimum penalties for violations of the prohibition under subsection
				(b)(2)(A) that—
							(1)specify a minimum
				penalty for a first offense; and
							(2)stipulate that
				penalties shall be graduated for repeated
				offenses.
							.
			(b)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by adding at the end of the items relating to that chapter the
			 following:
				
					
						167. Operation of motor vehicles while
				texting.
					
					.
			
